Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicants amended claims 1 and 7 and filed new claims 9-11.
The amended claim 1 recites:
An apparatus for treating a substrate, the apparatus comprising: 
a housing having a treating space defined in the housing; 
a support unit for supporting the substrate in the treating space; 
a first treating liquid supply unit for supplying a first treating liquid to a treating target surface of the substrate supported on the support unit; 
a second treating liquid supply for supplying a second treating liquid having a surface tension lower than a surface tension of the first treating liquid to the treating target surface of the substrate supported on the support unit; 
a vapor generation adjustment unit for spraying an evaporation inhibiting agent in a vapor state into the treating space; and
a controller connected to the first treating liquid supply unit, the second treating liquid a the vapor generation adjustment unit, the controller configured to: 
control the first treating liquid supply unit to supply the first treating liquid to the target surface for a first time duration, 

while supplying the evaporation inhibiting agent, control the second treating liquid supply unit to supply the second treating liquid, for a third time duration that overlaps with the second time duration, to the treating target surface on which the first gating liquid has been present such that the first treating liquid on the treating target surface is replaced with the second treating liquid.

US 2019/0295865, 2016/0300727, 20080093340, 20070017555, 2019/0035652, 2009/0205684 are made of the record to show the state of the art with respect to the apparatuses for treating and drying substrates.
However, neither these documents, nor other prior art teach or fairly suggest an apparatus as claimed.
Aibara et al cited and applied in the previous Office action is considered to be the closest prior art with respect to the instant claims.
The referenced document teaches application of water, IPA to treat the substrates after application of chemical treatment and prior to drying.
The document also teaches the use of humidifier to supply water vapor in order to supply water.
The document also teaches application of mixtures of water and IPA.

control the first treating liquid supply unit to supply the first treating liquid to the target surface for a first time duration, 
while supplying the first treating liquid, control the vapor generation adjustment apply the evaporation inhibiting agent in the vapor state to the treating space for a second time duration that overlaps with the first time duration, and
while supplying the evaporation inhibiting agent, control the second treating liquid supply unit to supply the second treating liquid, for a third time duration that overlaps with the second time duration, to the treating target surface on which the first gating liquid has been present such that the first treating liquid on the treating target surface is replaced with the second treating liquid 
in combination with other limitations recited by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711